United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3260
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Modestas Taylor,                     *
                                     * [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                             Submitted: May 10, 2005
                                Filed: October 20, 2005
                                 ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       This case is before us for the third time. The government charged Modestas
Taylor with possession with intent to distribute five grams or more of cocaine base
seized during a police search of Taylor’s hotel room. This appeal arises from Taylor's
motion to suppress statements he made to police and evidence seized during a search
of his hotel room.

       The magistrate judge issued a report and recommendation, adopted by the
district court, recommending that the evidence and statements be suppressed because:
(1) Taylor’s consent to the search resulted from an unlawful detention, and (2) the
statements were made when Taylor was in custody and before the police had read him
his Miranda rights. On appeal, this court remanded for a determination of whether the
police legally entered the hotel room after knocking on the door and for explicit
credibility determinations to determine, in detail, the circumstances of the encounter
in the hotel room.

      On remand, although Taylor maintained that the police barged into his hotel
room, the district judge determined that Taylor acquiesced to the police officer's
request to come in. The district court did not make conclusions of law.

       This court remanded for the district court to enter conclusions of law and an
order consistent with its findings. Based on the new factual findings and credibility
determinations, the district court concluded that the interview was not custodial and
the officers were not required to read the Miranda warnings. Reversing its initial
ruling, the district court ordered that the motions to suppress be denied. Because the
district court has reversed its initial order, the government's appeal from that order is
now moot.

      Accordingly, the appeal is dismissed.
                      ______________________________




                                           -2-